Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 1 of 22 PageID 4237




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

    FOODONICS INTERNATIONAL, INC.,              )
    a Florida corporation,
                                                )
           Plaintiff,
                                                )
    v.                                                 Case No. 3:17-cv-1054-J-32JRK
                                                )
    DINA KLEMPF SROCHI, as Trustee
    of the LAURA JEAN KLEMPF                    )
    REVOCABLE TRUST, a Florida trust,
                                                )
           Defendant.
                                                )

    DINA KLEMPF SROCHI, as Trustee              )
    of the LAURA JEAN KLEMPF
    REVOCABLE TRUST, a Florida trust,           )

           Counterclaim Plaintiff,              )

    v.                                          )

    FOODONICS INTERNATIONAL, INC.,              )
    a Florida corporation, and KEVIN
    JACQUES KLEMPF,                             )

           Counterclaim Defendants.             )



                    COUNTERCLAIM PLAINTIFF’S RESPONSE TO
                 COUNTERCLAIM DEFENDANTS’ MOTION TO COMPEL

           Counterclaim plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf

    Revocable Trust (the “Trust”), files this response in opposition to Counterclaim Defendants’

    Motion to Compel (Doc. No. 214; “Motion to Compel”).
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 2 of 22 PageID 4238




      I.   Communications among members of the Jean Klempf Privilege Group are
           privileged.

           A.      The Jean Klempf Privilege Group.

           Jean Klempf established a Trust on April 1, 1992 (the “Trust”). From 2006 until she

    died in 2017, Jean Klempf utilized the counsel and advice of attorneys, accountants and other

    agents, including her family members, to provide her and her Trust with the legal and

    accounting advice necessary to protect her legal and financial interests. The chart below

    depicts the persons Jean Klempf utilized to advise and protect those legal and financial interests

    since 2008 (collectively, the “Jean Klempf Privilege Group”).




    See Declaration of Dina Klempf Srochi (the “Srochi Declaration”) attached as Exhibit A and

    Declaration of James H. Post (the “Post Declaration”) attached as Exhibit B.


                                                    2
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 3 of 22 PageID 4239




            Jean Klempf and her Trust needed legal and financial protection from the forays

    Jacques Klempf orchestrated in his 15 year campaign to squeeze Jean Klempf out as a minority

    shareholder of the Company and manipulate her to enter into the Redemption Sale based upon

    fraudulent representations and omissions.1 By way of example only, attached as Exhibit C is

    an October 10, 2008 letter from Jean Klempf’s attorney (Dennis Blackburn) to Jacques

    Klempf’s attorney (Grier Wells) rejecting Jacques Klempf’s offer to buy Jean Klempf’s stock

    and requesting information regarding the Company’s financials and operations, including

    information on the undisclosed personal loans Jacques Klempf made to himself from the

    Company. Attached as Exhibit D, is a letter from Jean Klempf’s attorney (Steve Brust) to

    Jacques Klempf’s attorney (Grier Wells), identifying Jacques Klempf’s improper actions in

    regard to Jean Klempf’s shareholder rights and stating that Court involvement may be

    necessary unless Jacques Klempf “fully performs all duties required of a corporate officer and

    director under Florida law.”

            As set forth below, the communications among the Jean Klempf Privilege Group

    members, which included Dina Klempf Srochi and Marc Klempf, were privileged because at

    all material times Dina and Marc acted as Jean Klempf’s agents to (i) help facilitate the

    communications between Jean Klempf and her attorneys and advisors in regard to the ongoing

    legal issues and disputes she and her Trust were having with Jacques Klempf and Foodonics,

    including the legal issues and disputes in this case and (ii) help Jean Klempf decide when or

    how to act upon her lawyers’ and advisors’ advice.




    1
     As Jacques Klempf admitted in his May 14, 2016 email to Dolph Baker during the Cal-Maine sale negotiations:
    “On December 31, 2015 I finished the buyout of my family that took nearly 15 years to complete and $20+ million
    dollars.”

                                                          3
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 4 of 22 PageID 4240




           B.      The communications between members of the Jean Klempf Privilege
                   Group have, at all relevant times, been privileged.

           The general rule of waiver when a privileged communication is shared with a third

    party does not apply when “the third party possesses a ‘common interest’ with the client, or

    the third party is an ‘agent’ of the client.” The agency exception therefore operates to prevent

    waiver. In re Int’l Oil Trading Co., 548 B.R. 825, 831 (Bkrtcy. S.D. Fla. 2016).

           Section 90.502(1)(c), Florida Statutes, provides that a communication is confidential if

    it is not intended to be disclosed to third parties other than “[t]hose to whom disclosure is in

    furtherance of the rendition of legal services to the client” or “[t]hose reasonably necessary for

    the transmission of the communication.” Fla. Stat. § 90.502(1)(c). Consistent with these

    principles, courts have recognized that communications with agents used in furtherance of

    legal objectives are exempt from disclosure. As stated in the Restatement (Third) of the Law

    Governing Lawyers:

                   The privilege normally applies to communications involving
                   persons who on their own behalf seek legal assistance from a
                   lawyer. However, a client need not personally seek legal
                   assistance, but may appoint a third person to do so as the
                   client’s agent. . . . If the third person is an agent for the purpose
                   of the privilege, communications through or in the presence of
                   that person are privileged . . . .

                                                   Restatement (Third) of the Law
                                                   Governing Lawyers § 70 cmt. e (2000)
                                                   (emphasis added) (citations omitted).

           A client does not need to directly participate in a conversation between her agent and

    her counsel to invoke a claim of privilege. See Talent Ocean Int’l, LLC v. F.D.I.C., No. 3:12-

    CV-144-J-32MCR, 2012 WL 6027774, at *3 (M.D. Fla. Dec. 4, 2012) (concluding

    communications exclusively between client’s real estate agent and attorney were privileged

    because “‘statements made by or to a representative or agent of either the client or the attorney


                                                    4
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 5 of 22 PageID 4241




    are protected as if they were made by the client or the attorney.’” (quoting Charles W. Erhard,

    Florida Evidence 502.2 (2011 ed.))); see also Gerheiser v. Stephens, 712 So. 2d 1252, 1254

    (Fla. 4th DCA 1998) (explaining that, consistent with case law indicating that the attorney-

    client privilege “extends to the necessary intermediaries and agents through whom such

    communications are made[,]” a mother’s communication with an attorney to obtain legal

    representation for son was protected because she was acting as the son’s agent).

           Individuals fitting this description include close family members in circumstances

    consistent with confidentiality. See Coulter v. State Farm Mut. Auto. Ins. Co., No. 4:12CV577-

    WS/CAS, 2013 WL 12102888, at *3 (N.D. Fla. June 20, 2013) (concluding the attorney-client

    privilege applied to communications between the client’s daughter and boyfriend, on the one

    hand, and the attorney, on the other hand, where the client did not have regular access to email

    or a fax machine and was frequently busy with her rehabilitation); see also Iscaro v. Flavor

    Delite, Inc., No. 14-80644-CIV-DIMITROULEAS/Snow, 2015 WL 12780954, at *1 (S.D.

    Fla. June 26, 2015) (disclosure to sister-in-law did not waive privilege where client relied on

    her business savy); Witte v. Witte, 126 So. 3d 1076, 1077–79 (Fla. 4th DCA 2012) (remanding

    to determine whether communications were privileged that included client’s daughter and son-

    in-law where client suffered from medical ailments and, although she had a mind of her own,

    she often required assistance).

           Also fitting within the agency group are individuals such as secretaries, law clerks,

    paralegals and translators. Int’l Oil Trading Co., 548 B.R. at 834; see also Tyne, 212 F.R.D. at

    598-99 (“The attorney-client privilege extends to agents and representatives of the attorney

    when disclosure is in furtherance of the rendition of legal services, or when disclosure is

    reasonably necessary for the transmission of the communication.”); Farmaceutisk

    Laboratorium Ferring v. Reid Rowell, Inc. A/S, 864 F.Supp. 1273, 1274 (N.D. Ga. 1994)

                                                   5
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 6 of 22 PageID 4242




    (confirming special master’s finding that communications with third party acting as an agent

    were protected by the attorney-client privilege).2

            The agency exception also applies to accountants hired to facilitate the effective

    consultation between an attorney and client. See U.S. v. Kovel, 296 F.2d 918, 922 (2d Cir.

    1961) (“the presence of an accountant, whether hired by the lawyer or by the client, while the

    client is relating a complicated tax story to the lawyer, ought not destroy the privilege . . . the

    presence of the accountant is necessary, or at least highly useful, for the effective consultation

    between the client and the lawyer which the privilege is designed to permit.”); see also Int’l

    Oil Trading Co., 548 B.R. at 833 (“Clients may engage the services of non-attorney

    professionals in furtherance of their litigation aims. The so-called ‘agency exception’ to wavier

    of the attorney-client privilege protects from discovery the necessary communications with

    such parties.”).

            Lastly, courts have considered the nonuse or inability to use technology as a

    circumstance creating a reasonable necessity for an agent to facilitate communications. See AG

    Beaumont 1, LLC v. Wells Fargo Bank, N.A., 160 So. 3d 510, 512–13 (Fla. 2d DCA 2015)

    (explaining that where communications were sent to an investment advisor of an LLC member,

    and the member did not use email, the advisor was an agent of the member and sharing the

    communications did “not automatically foreclose the claim of privilege”); see also Coulter,

    2013 WL 12102888, at *3 (denying motion to compel where family members facilitated

    privileged communications where the client did not have regular access to email or fax).




    2
     The work-product protection is broader in application than the attorney-client privilege. “Thus, a disclosure
    made in preparation for trial does not waive the work product privilege unless it is ‘inconsistent with the
    maintenance of secrecy from the disclosing party’s adversary . . . that is, that it substantially increases the
    possibility of an opposing party obtaining the information.’” Visual Scene, Inc. v. Pilkington Bros., 508 So. 2d
    437, 442 (Fla. 3d DCA 1987) (quoting U.S. v. Am. Tel. & Tel. Co., 642 F.2d 1285, 1299 (D.C. Cir. 1980)).

                                                           6
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 7 of 22 PageID 4243




               In this case, as set forth in the Srochi Declaration, Jean Klempf relied on Dina Klempf

    Srochi and Marc Klempf as her agents to consult effectively with, obtain and act upon advice

    from counsel and other advisors. This was because:

               (i)      Dina Klempf Srochi and Marc Klempf were trusted and loyal family members

                        whose interests in the administration of the Trust were aligned with Jean

                        Klempf’s interest;

               (ii)     Jean Klempf did not have an email account and was unable to communicate

                        electronically; and

               (iii)    Jean Klempf was elderly and had health issues which, at times, severely

                        impaired her ability to effectively communicate with and act upon the advice of

                        her attorneys and accountants.3

               To ensure the effective facilitation of privileged communications and to allow the Trust

    to act on its legal rights, Dina Klempf Srochi and Marc Klempf were required to routinely

    consult with other members of the Jean Klempf Privilege Group. Importantly, each member

    of the Jean Klempf Privilege Group believed that their communications would be treated as

    confidential—and each member reasonably treated the communications as if they were.

               For the same reasons, the attorney-client communications among the Jean Klempf

    Privilege Group involving Dan Edelman are also privileged. Dan Edelman was the agent for

    each of the Sellers in the redemption sale negotiations with Jacques Klempf (the Sellers




    3
        See Srochi Declaration at paras. 1 – 6.



                                                          7
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 8 of 22 PageID 4244




    included Jean Klempf, her Trust, Dina Klempf Srochi and Marc Klempf). Dan Edelman also

    provided accounting services for each of the Sellers on complicated tax issues.4

             In its Motion to Compel, the Foodonics Parties do not address the fact that Dina Klempf

    Srochi and Marc Klempf were acting as agents for Jean Klempf and her Trust. Instead, the

    Foodonics Parties argue that the general rule of waiver is applicable in this case because of the

    non-applicability of the common interest exception.                     Although the Trust used the term

    “common interest” in its privilege log in regard to several items, it was intended as a reference

    to the fact that Dina Klempf Srochi and Marc Klempf were included among the privileged

    persons within the Jean Klempf Privilege Group.

             Based on the principle of law that communications with agents used in furtherance of

    legal objectives are exempt from disclosure, and the undisputed fact that Dina Klempf Srochi

    and Marc Klempf were members of the Jean Klempf Privilege Group who Jean Klempf relied

    upon them to act as agents and intermediaries for her benefit, the Motion to Compel the

    production of privileged documents shared with Dina Klempf Srochi and Marc Klempf should

    be denied.


    4
      The Foodonics Parties also argue that no accountant-client privilege existed among Dina Klempf Srochi or Marc
    Klempf, as Trust beneficiaries, in their communications with Dan Edelman. See Motion to Compel, p. 12. This
    argument ignores the fact that Dan Edelman also represented Dina Klempf Srochi and Marc Klempf as Sellers in
    the redemption sale negotiations.

    Moreover, the Foodonics Parties cite to Florida Statute §90.5055 in support of their argument that the “client” is
    limited to the trustee, the language of the statute supports a broader definition of “client” that includes any person
    consulting an accountant for the purpose of obtaining accounting services:

                      A “client” is any person, public officer, corporation, association, or other
                      organization or entity, either public or private, who consults an accountant
                      with the purpose of obtaining accounting services.

                                                            Florida Statute §90.5055(1)(b).

    The only circumstance described in Florida Statute §90.5055 where accountant-client privilege does not apply is
    when communications involving matters of common interest between two or more clients are offered as evidence
    in civil litigation between the clients. That exception does not apply, however, because Jacques Klempf was
    never a client of Dan Edelman.

                                                              8
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 9 of 22 PageID 4245




     II.   The emails Dina Klempf Srochi sent to herself as instructed by counsel are
           privileged.

           Dina Klempf Srochi’s emails to herself that are identified in the Trust’s privilege log

    were part of a protocol counsel requested that was intended to collect potential information,

    work product and client input to formulate and provide legal advice.

           The Foodonics Parties argue that these documents are discoverable because: (i) they do

    not specifically identify an attorney as a recipient; (ii) the Trust’s privilege log does not state

    whether the documents contain fact or opinion work product; and (iii) the emails were not sent

    at a time when litigation was reasonably likely to occur. These arguments fail because: (i) an

    attorney does not need to be a recipient of the email for it to fall within the ambit of the

    attorney-client privilege; (ii) whether these emails contain fact or opinion work-product is of

    no legal consequence in the context of the pending motion to compel; and (iii) the emails were

    sent at a time when (a) Jacques Klempf was engaged in his “legal battles” to get his mother’s

    stock or (b) after the Redemption Sale when litigation was reasonably likely to, and ultimately

    did, occur.

           The attorney-client and work-product privilege extends to information gathered for the

    rendering of legal advice. U.S. ex rel. Baklid-Kunz v. Halifax Hosp. Med. Ctr., No. 6:09-cv-

    1002-Orl-31TBS, 2012 WL 5415108, at *3 (M.D. Fla. Nov. 6, 2012) (“In some cases, the

    privilege may also be extended to protect ‘information gathered by corporate employees for

    transmission to corporate counsel for the rendering of legal advice.’”).             Courts have

    acknowledged that a client’s handwritten notes are protected by the attorney-client privilege,

    if they were made to obtain legal advice. See Lemonik v. E. Airlines Inc., 632 So. 2d 239, 239

    (Fla. 3d DCA 1994) (quashing order compelling the client to produce various notes and a

    diagram he prepared to consult with an attorney); see also Merlin v. Boca Raton Community



                                                    9
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 10 of 22 PageID 4246




    Hosp., Inc., 479 So. 2d 236, 239 (Fla. 4th DCA 1985) (“We conclude the notes were protected

    by the attorney-client privilege, as they were prepared for and transmitted to the attorney either

    in contemplation of or during the litigation and kept confidential throughout.”). The use of

    email – instead of hand written notes – to reflect the same information for the same purpose

    requires the same result—the documents are privileged.

            In this case, Dina Klempf Srochi sent emails to herself, as instructed by counsel, was

    part of a protocol to obtain legal advice required for Jean Klempf and her Trust. These emails

    included, for example, subjects for further discussion with the attorneys, identification of prior

    communications or documents that could support the Trust’s claims or defenses in this

    litigation, and a list of topics to discuss with attorneys.

            The Foodonics Parties do not articulate why a description of whether the documents

    contain fact or opinion work-product is relevant nor do they contend that this distinction would

    render any of these documents otherwise discoverable. Instead, they argue that the emails Dina

    Klempf Srochi sent to herself cover a period of time “when litigation was not reasonably likely

    to occur.” Motion to Compel, at 11. This argument ignores, however, Jacques Klempf’s self-

    described ongoing “legal battles” with his mother in the years prior to the redemption of his

    mother’s shares of Foodonics stock on December 31, 2015. As Jacques Klempf stated in an

    email to Ameris Bank on November 14, 2014, to obtain a loan to fund the redemption of his

    mother’s stock:

                    Trust me, there has been over 1-year of legal battles with family
                    and opposing counsel to get it to this point.

                                                    See Exhibit E attached.




                                                     10
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 11 of 22 PageID 4247




            The Court should not compel the disclosure of privileged information collected by Dina

    Klempf Srochi for the purpose of advancing claims and defenses and obtaining legal advice

    from counsel for Jean Klempf and her Trust.

     III.   The Trust’s privilege log provides sufficient information.

            The Foodonics Parties argue that the Court should compel the Trust to amend its

    privilege log because it is missing information related to the title or description of each

    document, the subject-matter of each document and an explanation of the purposes for which

    the documents were prepared or communicated. The relief requested should be denied because

    (i) the format of the Trust’s privilege log was the same format as the privilege logs produced

    by the Foodonics Parties; (ii) Rule 26 does not require the Trust to provide all of the

    information demanded by the Foodonics Parties; and (iii) producing an amended privilege log

    containing the additional information demanded by the Foodonics Parties would be unduly

    burdensome, expensive and of little, if any, benefit in assisting the Foodonics Parties or the

    Court in assessing the privileges asserted or, more importantly, obtaining a speedy or

    inexpensive determination of this action.

                   (i)     During this litigation, the Trust had many concerns about the privilege

            logs produced by the Foodonics Parties. At no time, however, did the Trust ever

            challenge the categories of information in the privilege logs produced by the Foodonics

            Parties. Until last month, there was at least a tacit agreement and understanding

            between counsel that the categories of information contained in the privilege logs was

            sufficient to evaluate privilege claims. The Foodonics Parties are estopped from now

            complaining that the format of the Trust’s privilege log is deficient when the privilege

            logs previously produced by the Foodonics Parties and GrayRobinson contain the

            identical categories of information.

                                                   11
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 12 of 22 PageID 4248




                 (ii)    Rule 26 “does not attempt to define for each case what information must

          be provided when a party asserts a claim of privilege or work product protection.”

          Advisory Committee’s Note to 1993 amendment to Fed. R. Civ. P. 26. Recognizing the

          growing volume of potentially privileged data and communications, the Advisory

          Committee explained “[d]etails concerning time, persons, general subject matter, etc.,

          may be appropriate if only a few items are withheld, but may be unduly burdensome

          when voluminous documents are claimed to be privileged or protected, particularly if

          the items can be described by categories.” Id.; see also MCC Mgmt. of Naples, Inc. v.

          Arnold & Porter LLP, 2010 WL 2431849, at *2 (M.D. Fla. June 16, 2010) (“The sheer

          number of documents likely produced during this period render a document-by-

          document log unduly burdensome and unnecessary.              Accordingly, defendants’

          category-based log is sufficient.”).

                 Here, because the Trust’s privilege log contained 1,911 specific items, the

          Trust’s Rule 26 obligations could have been met by producing a categorical privilege

          log, which would have contained less information than what the Trust’s privilege log

          provided. Nevertheless, as described in section (i) above, the Trust produced a line-

          by-line privilege log because that was the same information format the Foodonics

          Parties and GrayRobinson provided in their privilege logs.

                 Moreover, the procedural history in this case demonstrates that the information

          provided in both sides’ privilege logs was sufficient. The Foodonics Parties and the

          Trust were both able to evaluate the Foodonics Parties’ and GrayRobinson’s privilege

          claims without additional information. As stated by the Foodonics Parties in their

          Motion to Compel:




                                                 12
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 13 of 22 PageID 4249




                            [The Foodonics Parties’] privilege log entries clearly
                            listed third parties as recipients, making it possible for
                            the Trust to assess privilege (or the lack thereof) without
                            the need for a description of the document.

                                                     Motion to Compel, pg. 9, fn. 4
                                                     (emphasis added).

                    Based on the same evaluation standard, it is possible for the Foodonics Parties’

            to assess (or lack thereof) from the Trust’s privilege log without the need for a

            description of each document.

                    (iii)   Lastly, it would be unduly burdensome and expensive at this late stage

            in the case for the Trust to provide additional information regarding each item on the

            Trust’s privilege log. Despite months of disputes over the Foodonics Parties’ privilege

            log, the Foodonics Parties waited until approximately 3 months before the discovery

            cut-off—and during which more than 14 depositions are now scheduled—to raise any

            issue related to the Trust’s privilege log. Granting the requested relief would create

            unnecessary and time-consuming work, with little, if any, benefit to the parties or the

            Court at this critical stage of this litigation.

    IV.     The persons appearing in the Trust’s privilege log which the Foodonics Parties
            “do not recognize.”

            The Foodonics Parties assert that they do not recognize names of certain individuals on

    the Trust’s privilege log. The undersigned counsel reviewed the subject documents and

    individuals in question and states as follows:

            A.      The following individuals are attorneys representing the Trust or members of

    their staff:

                    1.      Teri Adams: assistant to Smith Hulsey & Busey attorney Mike Demont;
                    2.      Ruth Dobek: assistant to attorney Dennis L. Blackburn, Esq.;
                    3.      Joseph A. Frein, Esq.: attorney for the Trust;



                                                      13
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 14 of 22 PageID 4250




                    4.     Lynn Hunt: assistant to Joseph A. Frein, Esq.;
                    5.     Charles Johnson, Esq.: attorney at Blalock Walters;
                    6.     Lauren Antonino, Esq.: attorney at the Antonino Firm LLC; and
                    7.     Michelle Howell: assistant at Smith, Gambrell & Russell, LLP.

             B.     Kevin Sack is Dina Klempf’s husband.

             C.     The following individuals are persons providing banking, private wealth

    management or financial advisor services to Jean Klempf or her Trust. As a result of further

    review, the undersigned counsel has determined these documents should be removed from the

    privilege log and not produced because (i) they are not responsive to the Foodonics Parties’

    request for production, (ii) are not relevant to the parties’ claims or defenses and (iii) in any

    event, some contain or reveal private financial information relating to Jean Klempf or her

    Trust:

       SunTrust Bank

             1. Karen Mayfield: Senior Vice President at SunTrust Bank (three emails between
                September 3, 2015 and February 27, 2017); and

             2. Kimberly Patoka: employee at SunTrust Bank (one email on March 29, 2017).
                (This document was produced with redactions as Trust 02-000970).

       Dixon Hughes

             3. William Laird: Certified Financial Planner/Chartered Financial Analyst (three
                emails between February 27 and March 4, 2016).

       Baird (Private Wealth Management)

             4. Jack Cohen: Managing Director (13 emails between August 8, 2017 and April 13,
                2018);

             5. Tonya Carros: Senior Client Specialist (eight emails between August 30, 2017 and
                February 6, 2018); and

             6. Michele Jackson: Private Wealth Management Assistant Vice President (one email
                on December 21, 2017).




                                                   14
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 15 of 22 PageID 4251




    V.     The draconian sanction of waiver of all claims of privilege should not be granted
           against the Trust in this case.

           The Foodonics Parties argue that the Trust’s delay in the production of a privilege log

    requires this Court to impose the draconian sanction of waiver of all the Trust’s privilege

    claims. The undersigned counsel acknowledges the Trust’s privilege log could have been

    served before December 23, 2019. As set forth below, however, the delay in producing the

    Trust’s privilege log resulted from a combination of factors—none of which are attributable to

    bad faith or intentional misconduct by the undersigned counsel and, in any event, have not

    prejudiced the Foodonics Parties.

           A.      Under the totality of circumstances, the delay of production of the Trust’s
                   privilege log in this case does not warrant the draconian sanction of
                   privilege waiver.

           Rule 26(b)(5)(A), Federal Rules of Civil Procedure, describes the requirements for a

    party to assert a privilege regarding documents withheld from production that would otherwise

    be discoverable. The rule lacks a specific time requirement. As noted by the Foodonics

    Parties, the Eleventh Circuit “has never determined what constitutes a timely production of a

    privilege log in response to a request for production of documents.” Universal City Dev.

    Partners, Ltd. v. Ride & Show Eng’g, Inc., 230 F.R.D. 688, 695 (M.D. Fla. 2005). Although

    some courts consider 30 days to be presumptively timely, no court has adopted a per se rule

    that producing a privilege log after 30 days results in a waiver of privilege. See id. (adopting

    a case-by-case multifactor analysis from the Ninth Circuit, which rejected a per se 30-day rule).

           The Foodonics Parties argue—without citing any authority—that the timing of the

    Trust’s production of its privilege log “should clearly be presumptively untimely.”

    Presumptive untimeliness, however, is inconsistent with other cases in Florida where the

    passage of time well in excess of 30 days did not result in waiver and disclosure of privileged


                                                   15
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 16 of 22 PageID 4252




    communications. In Tyne v. Time Warner Entertainment Co., the court denied a motion to

    compel production of documents listed on a privilege log even though the log was produced

    after eight months, just three days before a deposition and two weeks before the close of

    discovery. 212 F.R.D. 596, 597 (M.D. Fla. 2002). In another case, the court emphasized the

    importance of the attorney-client privilege and denied a motion seeking to compel the

    production of privileged documents despite the party waiting almost a year to produce a

    privilege log, which also contained other deficiencies.

                   Thus, ‘[w]hile a persuasive argument can be made that ‘enough
                   is enough’ and [Plaintiffs] should be required to turn over all the
                   documents listed on the privilege logs, the Court is reluctant to
                   pursue such a draconian course, in spite of its superficial appeal.’

                                                  Anderson v. Branch Banking & Trust Co.,
                                                  No. 13-CV-62381, 2015 WL 2339470, at
                                                  *3 (S.D. Fla. May 14, 2015) (quoting
                                                  CSX Transp. Inc. v. Admiral Ins. Co., No.
                                                  93-132-CIV-J-10, 1995 WL 855421, at
                                                  *5 (M.D. Fla. July 20, 1995)).

           In this case, the Trust’s delay in producing its privilege log resulted from a number of

    factors described in the attached declaration of the undersigned. Post Declaration, at 3-7.

    Below is a chronology that describes the efforts undertaken by the undersigned to prepare and

    produce the Trust’s privilege log, as well as other material events that transpired during that

    same time:

        a. On April 29, 2018, pursuant to the Order Governing ESI Issues (Doc. No. 27), the
           discovery liaisons for the Trust (Chris Dix, Esq.) and the Foodonics Parties (Michael
           Santana, Esq.) agreed to an ESI process for (i) determining search terms and (ii) the
           subsequent review of all data for privilege and relevance prior to production to avoid
           document dumping (the “Agreed Discovery Process”). See Exhibit F attached.

        b. In August and September 2018, the Trust utilized a document review team from
           KLDiscovery to conduct a first-pass review of documents for relevance and to identify
           documents as “potentially privileged” when the documents involved characteristics
           typically found in privileged communications (e.g., documents containing the names
           of attorneys and law firms retained by Jean Klempf or the Trust).


                                                   16
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 17 of 22 PageID 4253




        c. After KLDiscovery completed the first-pass review of the Trust’s documents, SHB
           attorneys conducted a second-pass review of the documents to make further
           determinations regarding relevance and privilege, culminating in the Trust’s timely
           production of documents to the Foodonics Parties on September 30, 2018.

        d. On October 2, 2018, the Court held its fourth Discovery Status Conference in this
           case. The topics discussed at that status conference included the lack of documents
           and privilege log produced by GrayRobinson and the obvious deficiencies in the initial
           privilege log produced by Foodonics.

        e. From October 12 – 24, 2018, an SHB legal assistant assigned to this case began using
           a software program called Priv Log Builder (offered by KLDiscovery) to start creating
           a privilege log for the Trust. The initial efforts to generate a privilege log resulted in a
           preliminary log containing 7,081 items. At this preliminary stage, the log had not been
           subjected to any review by any attorney at SHB.

        f. In October 2018, SHB moved its offices from 225 Water Street to 1 Independent
           Drive, resulting in considerable disruption to SHB’s operations and personnel.

        g. On October 25, 2018, the Court held its fifth Discovery Status Conference. The topics
           discussed at that status conference included ongoing deficiencies in the discovery
           responses and privilege logs produced by GrayRobinson and Foodonics.

        h. November 2, 2018, the SHB attorneys and staff working on this case met to discuss
           several pending discovery matters, including the preliminary log generated by the Priv
           Log Builder tool.

        i. On November 5, 2018, the Court held its sixth and final Discovery Status Conference.
           The topics discussed at that status conference included ongoing deficiencies in the
           privilege logs produced by GrayRobinson and Foodonics.

        j. November 6, 2018, the SHB attorneys and staff working on this case met again to
           discuss several pending discovery matters, including the preparation of the Trust’s
           privilege log. At that time, the SHB legal assistant was directed to undertake the
           review of the 7,081 privileged documents to determine responsiveness.

        k. On November 28 and 29, 2018, the Trust deposed Jacques Klempf and David Hancock
           regarding the sluggish discovery and other discovery deficiencies of Foodonics,
           Jacques Klempf and GrayRobinson in connection with this case.

        l. On January 28, 2019, the Trust took the continued deposition of David Hancock
           regarding additional sluggish discovery and other discovery deficiencies of
           Foodonics, Jacques Klempf and GrayRobinson in connection with this case.

        m. In March 2019, the SHB legal assistant responsible for using KLDiscovery’s Priv Log
           Builder to create the Trust’s privilege log left the employ of SHB without completing
           her review of the 7,081 documents on the preliminary privilege log.



                                                   17
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 18 of 22 PageID 4254




        n. On April 11, 2019, the Court entered an order directing the parties in this case to file
           all motions for sanctions by May 20, 2019. Between April 11 and May 20, 2019,
           SHB’s resources were focused (i) on preparing the Trust’s Motion for Sanctions and
           the Trust’s Motions to Compel Foodonics and GrayRobinson to produce documents
           from their respective privilege logs and (ii) other time-intensive and substantial
           matters in this case, such as the time-sensitive review in batches of the 300,000+
           documents dumped by the Foodonics Parties over the course of discovery in this case,
           contrary to the Agreed Discovery Process.

        o. On May 20, 2019, the Trust filed its motions for sanctions and to compel production
           of documents from privilege logs of Foodonics and GrayRobinson.

        p. On May 21, 2019, an SHB associate took over for the SHB legal assistant and began
           working with KLDiscovery on revising the privilege log and adding the “privilege
           type” as a category shown on the log. With assistance from KLDiscovery, SHB
           identified and removed a large volume of non-privileged documents that had been
           inadvertently marked as privileged. Eliminating non-privileged documents reduced
           the number of privileged documents from 7,081 down to 3,362.

           Although this process of eliminating non-responsive documents and irrelevant
           documents from the privilege log was expressly agreed by the parties’ ediscovery
           liaisons, the Trust was the only party that followed the Agreed Discovery Process --
           Foodonics and GrayRobinson chose to serve privilege logs which contained thousands
           of documents irrelevant to this case leading to the substantial burden and delays
           described in greater detail in the Trust’s motion for sanctions due to sluggish
           discovery.

        q. On May 22, 2019, after additional review for responsiveness, the draft privilege log
           was reduced from 3,362 to 2,107 items.

        r. On June 17, 2019, after additional review for responsiveness, the draft privilege log
           was reduced from 2,107 items to 1,911 items.

        s. Between June 17, 2019 and December 7, 2019, the undersigned counsel reviewed the
           1,911 items in batches over time as a second level review. During that same time, the
           undersigned was also focused on other time-intensive and substantial matters in this
           case, including (i) the preparation and filing of the Trust’s Amended Answer and
           Amended Counterclaim, (ii) the pursuit of additional documents from Cal-Maine
           Foods and Dolph Baker, BB&T, and other third parties, (iii) the continued review of
           the 300,000+ documents produced by the Foodonics Parties in this case, (iv) the
           Court’s appointment of a Special Master in this case, (v) the deposition of Jess Wright
           and issues surrounding his communications with GrayRobinson and others and (vi)
           preparation and filing of a memorandum regarding the Court’s jurisdiction in this case.

        t. On December 7, 2019, the SHB associate working on the privilege log met with the
           undersigned to discuss final revisions to the privilege log.




                                                 18
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 19 of 22 PageID 4255




        u. On December 19, 2019, the SHB associate working on the privilege log had a medical
           procedure and was out of the office for several days.

        v. On December 23, 2019, Special Master Tanner conducted a hearing regarding the
           Trust’s motions to compel and for sanctions.

        w. After the hearing on December 23, 2019, the Trust produced its privilege log to
           GrayRobinson along with third party productions that GrayRobinson had previously
           requested.

           At no time prior to the Trust’s production of its privilege log on December 23, 2019,

    did counsel for the Foodonics Parties ever make a request for a privilege log from the Trust.

           The undersigned counsel acknowledges that (i) he was required to comply with Rule

    26 and should have produced a privilege log without prompting from opposing counsel and

    (ii) with the benefit of hindsight, could have taken different actions in order to produce a

    privilege log earlier in this case. As set forth above, however, the delay in producing the

    Trust’s privilege log in this case resulted from a combination of the particular circumstances

    of this litigation, which included the intensity of work over an extended period of time related

    to the Trust’s efforts to (i) obtain minimally sufficient document productions from Foodonics,

    Jacques Klempf and third parties during 2018 and 2019 and (ii) the review and organization of

    the 300,000+ document dump by the Foodonics Parties.

           B.      Waiver of privilege is a drastic sanction which would be excessive in this
                   case.

           Waiver of privilege is a drastic sanction that should not be used absent extreme

    circumstances, as demonstrated by its inclusion in the Florida Rules of Appellate Procedure as

    a basis for seeking certiorari review in Florida’s District Courts of Appeal. See Florida Rule

    of Appellate Procedure 9.100(h); see also Lacaretta Rest. v. Zepeda, 115 So. 3d 1091, 1093

    (Fla. 1st DCA 2013) (explaining requiring the disclosure of privileged documents is a

    departure from the essential requirements of law and supports certiorari review).           The



                                                  19
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 20 of 22 PageID 4256




    Foodonics Parties have not alleged any extreme circumstances that justify such drastic relief.

    In contrast, the Court previously did not require the Foodonics Parties to waive their privilege

    claims even though the Foodonics Parties missed Court-ordered deadlines to produce their

    privilege logs.

           C.         The Foodonics Parties are not prejudiced by any delay in the Trust’s
                      production of its privilege log.

           The Foodonics Parties argue that the Trust’s failure to produce a privilege log sooner

    than December 23, 2019 now impairs their ability to depose the Trust’s representatives in this

    case. It should be noted, however, that Foodonics Parties waited for more than 27 months after

    commencing this case to schedule their first deposition in this case. Also, during the telephonic

    hearing with the Special Master on February 3, 2020, the Trust agreed to produce a witness

    within its privilege group for a second deposition to testify about the additional documents, if

    any, the Court directs the Trust to disclose relating to that witness. Any prejudice to the

    Foodonics Parties is cured by the Trust’s February 3 proposal.

           D.         The Trust should not be punished for a process for which it had no control
                      or input.

           Lastly, and in any event, it was the undersigned counsel, not the Trust, that made the

    decisions regarding how to allocate the resources of SHB to meet the priorities demanded by

    this case, including the preparation and production of the Trust’s privilege log.           It is

    respectfully submitted that the Trust should not be punished by the draconian sanction of

    waiver resulting from a process over which it had no control or input.

                                              Conclusion

           For the foregoing reasons, the Trust respectfully requests the Court to enter an Order

    denying the Counterclaim Defendants’ Motion to Compel.




                                                   20
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 21 of 22 PageID 4257




                                        SMITH HULSEY & BUSEY


                                        By:    /s/ James H. Post
                                               James H. Post
                                               Michael E. Demont
                                               R. Christopher Dix

                                        Florida Bar Number 175460
                                        Florida Bar Number 364088
                                        Florida Bar Number 036988
                                        One Independent Drive, Suite 3300
                                        Jacksonville, Florida 32202
                                        (904) 359-7700
                                        (904) 359-7708 (facsimile)
                                        jpost@smithhulsey.com
                                        mdemont@smithhulsey.com
                                        cdix@smithhulsey.com

                                        Attorneys for Dina Klempf Srochi, as
                                           Trustee of the Laura Jean Klempf
                                           Revocable Trust




                                        21
Case 3:17-cv-01054-TJC-JRK Document 226 Filed 02/12/20 Page 22 of 22 PageID 4258




                                          Certificate of Service

              I certify that on this 12th day of February, 2020, I electronically filed the foregoing

    with the Clerk of Court through the Court’s CM/ECF electronic notification system, which

    will send a Notice of Electronic Filing to all CM/ECF participants in this case. I further certify

    that I mailed the forgoing document and the notice of electronic filing by first-class mail to the

    following non-CM/ECF participants: none.



                                                                   /s/ James H. Post
                                                                      Attorney


    1060789




                                                    22
